/

 

 

 

 

 

 

 

 

WY FILED RECEIVED
____ ENTERED ______ SERVED ON
COUNSEL/PARTIES OF RECORD
DEC - 2 2019
UNITED STATES DISTRIGQT COURT
K US DISTRICT COURT
DISTRICT OF NEVADA a STRICT OF NEVADA
nus BY: DEPUTY
TIMOTHY E. WEBB,
Plaintiff,
V. 3:17-cv-00427-RCJ-CLB
ROMEO ARANAS, et al., ORDER
Defendants.

 

 

I. DISCUSSION

According to the Nevada Department of Corrections (“NDOC”) inmate database,
Plaintiff is no longer incarcerated at Warm Springs Correctional Center, and Plaintiff has
not filed an updated address notification with the Court informing the Court of his current
address. The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro
se party must immediately file with the court written notification of any change of mailing
address, email address, telephone number, or facsimile number. The notification must
include proof of service on each opposing party or the party's attorney. Failure to comply
with this rule may result in the dismissal of the action, entry of default judgment, or other
sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1.

This is the Court’s second order to Plaintiff regarding his address change. This
Court grants Plaintiff an additional thirty (30) days from the date of entry of this order to
file his updated address with this Court. If Plaintiff does not update the Court with his
current address within thirty (30) days from the date of entry of this order, the Court will
dismiss this action without prejudice.
ll. CONCLUSION

For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated
address with the Court within thirty (30) days from the date of this order.

 
oo Oo ON ON BR WO NS

Nh RN BR BR KR KN PHN PD DMO = |= 32 BF oe | S| mo ono ion
on on F W DHS | CO O DAN DO NH BP WO DY =

 

IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

the Court shall dismiss this case without prejudice.

DATED: [2/2/20/97

 

UNITED STATES MAGISTRATE JUDGE

 
